to
9
k
x              OFFICE   OF THE AmORNEY     GENERAL.   OF TEXAS
I
                                  AUSTIN




     Hr. Joe IW.eon
     Chief Aaoounte8at
     Roard of colmty and Dietriot
       Road IndewMdxmss
     Austin, Teaa




                 we aokmule                       request fir an oplaion
     aa   to   whe%h@r  oert                      ounty are ellglble to
     pmtiefpate in                                riut Hi@wa~ Fund,
     rhiahrequest i                               (LF aa fol.Larst


                                            truetior&of road@.
                                            th iamwr tore wed
                                             tart were oounty




                 * ’ In J3amlln Countg it is obdorsd that e
                 Highway be deaigmted inrr axilntammctio8
                 with U.S. iiy. $59 at $%labee extmM.ng Weet
                 to BP inter8eotionwith U.Ss Xy. #69, Boa&h
                 of Bountro, a dietanoe of ~p?a’o%ti1~ate4t3&
                 mmm;   and
Hr.   Jo4   w41son          - page      @




            a 1 Itie further ordered thatStatemal.n-
            tenanae be aamnnad on the existing rood
            oovered by thie designationat suah time aa
            Rsrdia county shall have fawnlahhedtitle to
            the stats 0r fikws to a R.0.W. a8 may be OCIT-
            sldared neaeamry bg the 8tato Highrrg Engineer
            UMI on further oonrrideration,thtIUrdin Countf
            shall plaoo thin road in a proper abate of main-
            teqaoe aeaoptablato the State High- Bnglneor
            prior       to    state         aerwaptlon        of   eeme.*

            %I       view     of      thu      tad,      please     advim   w   ir   in
       your opiaion the bomds lamed in 19LB and 1919 ON,
       el%glble to parti    %o in the County and Road Dir-
                          P
       triot IilghwayFund..
        Itappurrr iroaathe &ow)quot~dmLnnta    of the EQh-
way Dapartalentthat the desQgiationor 6.B tile, as h&llway
1~ a oonditlonaldetdgnatlon, and it is not &oun that the
eondltlona bnposed therefa have ovw been aomp;Ued with.
2hl6 la a question of fact that must be dsterm&ed by the
Highway Departit.




          *All bonds,  warrants or other legal raidmom
       of indsbtedneaaoutetandi~ am of dats OS the de-
       signationhuminafter rmfermd to, and %sewd by
       a aounty or deiinsd rotid dirtriot p&lop %0 Jemnxy
       2, l@J9, lnsgfar as anwunta of (191104
                                            were lnawd
       md the groaeads actually eqm&d      in the construe-
       tion o? road8 that have been offiio%ally  designated
       aa a part of the state m&way Bpdxtm     subsequentt.6
Hr.   Jo.   Belaan,   p*ga   #8




       January 2, lQ3QI @hall be eligible to part;i-
       pate In the dl8trlbutionof the moneys aoxc%ng
       into aaid Qounty and Road Dkstriat Highway
       pbnd aa of the date ot doaignrtionof said
       mud as a part of U3e State HighrcrgSytit4a
       The mount of mush bonds, nrraAtl3, or other
       legal lndebtednesaout8tandSnga8 of the dak
       of designationof ruoh road aa II, part or the
       state Highway gy8tem nhal1 be oU.gib1o for
       partiaipatlonin the aaau ~OAMC a8 provided
       for other bonda under thb Act."

         If the Rlghway Conaalr~fon   hulldetemiPsd      that the
aondltlonrImposed in Its Rinute Wo. 1T04S3,duted Febmmry
lS, l940, have been oappliedwith, and the state haa taken
oviw the mainteAun00 of the soad meA%iOAOd,         and further
fm    thst  ~rt.iOM  Of 'the f'UAdl3 Of th0   19fjzlLAd1919 i88u.8
were aatually expended on this partlaulaz mud, the bonda of
both 188~8 outstandinga8 of the date OS the deslgzxntion          o?
8sid road a8 a part of the State Hlghwa SyoWm, insofar a8
aaae were lsaued and the proaeed8 aotUUL yexpoSded In the
cOMtl'UOti4Ii Of th. 6.8 mibS oi rwd wntioned in *rid
Yhaute lo. 170&5, u-or tn our opinion, eligible to part&al-
puts in the County and Road Mntrlat Highway Fuud.




                                                 -C. F. Gibson
                                                     Asaistont
CFG-a